FILED
                             NOT FOR PUBLICATION                            MAR 01 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JOSEPH GIDEON HANCOCK,                          No. 07-17060

               Petitioner - Appellant,           D.C. No. CV-02-02413-FCD

   v.
                                                 MEMORANDUM *
 ATTORNEY GENERAL OF THE STATE
 OF CALIFORNIA; BEN CURRY,

               Respondents - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     Frank C. Damrell, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EOH/Research
       California state prisoner Joseph Gideon Hancock appeals pro se from the

district court’s order denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

       Hancock contends that there was insufficient evidence to support his

conviction for assault with a firearm. The record reflects that the state court’s

rejection of this claim was neither contrary to, nor involved an unreasonable

application of, clearly established federal law. See 28 U.S.C. § 2254(d)(1); see

also Jackson v. Virginia, 443 U.S. 307, 324 (1979).

       Hancock next contends that the jury instructions improperly lowered the

prosecution’s burden of proof. The “context of the overall charge” does not

support Hancock’s contention. Cupp v. Naughten, 414 U.S. 141, 146-47 (1973).

The state court’s rejection of this claim was neither contrary to, nor involved an

unreasonable application of, clearly established federal law. See 28 U.S.C.

§ 2254(d)(1).

       Hancock’s motion to expand the certificate of appealability is denied. See

9th Cir. R. 22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.

1999) (per curiam).

       AFFIRMED.




EOH/Research                               2                                    07-17060